UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the six months period ended June 30, 2015 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53769 LiqTech International, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1431677 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Industriparken 22C, DK2750 Ballerup, Denmark (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +4544986000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes ☐ No ☒ The number of shares outstanding of the registrant’s common stock, par value $0.001 per share, at August 12, 2015, was 39,504,782 shares. 1 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES Quarterly Report on Form 10-Q For the Period Ended June 30, 2015 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of June 30, 2015 (unaudited) and December 31, 2014 5 Consolidated Statements of Operations and Comprehensive Income for the Three and Six Months Ended June 30, 2015 and June 30, 2014 (unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and June 30, 2014 (unaudited) 8 Notes to Consolidated Financial Statements (unaudited) 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 34 2 FORWARD-LOOKING STATEMENTS Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” regarding the plans and objectives of management for future operations and market trends and expectations.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties.Our plans and objectives are based, in part, on assumptions involving the continued expansion of our business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved.We undertake no obligation to revise or update publicly any forward-looking statements for any reason. 3 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of As of June 30, December 31, 2015 2014 UNAUDITED Current Assets: Cash $ 3,101,453 $ 5,853,752 Restricted cash - 218,879 Accounts receivable, net 1,618,943 1,992,206 Other receivables 153,767 344,331 Cost in excess of billing 572,508 1,172,658 Inventories 5,091,594 4,914,866 Prepaid expenses 91,663 55,990 Current deferred tax asset 72,292 109,637 Total Current Assets 10,702,220 14,662,319 Property and Equipment, net accumulated depreciation 3,854,134 4,524,386 Other Assets: Other investments 5,587 6,085 Long term deferred tax asset 4,353,727 3,496,459 Goodwill 7,767,439 8,460,512 Other intangible assets 13,002 16,708 Deposits 236,908 259,070 Total Other Assets 12,376,663 12,238,834 Total Assets $ 26,933,017 $ 31,425,539 (Continued) The accompanying notes are an integral part of these unaudited financial statements. 4 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of As of June 30 , December 31, 2015 2014 UNAUDITED Current Liabilities: Current portion of capital lease obligations $ 156,254 $ 170,187 Accounts payable 1,567,542 2,336,942 Accrued expenses 1,439,735 Billing in excess of cost 48,296 - Accrued income taxes payable - 570 Deferred revenue / customers deposits 1,389,250 144,476 Total Current Liabilities 4,091,910 Long-term Capital Lease Obligations, less current portion 244,137 368,614 Total Long-Term Liabilities 244,137 368,614 Total Liabilities 4,460,524 Stockholders' Equity: Common stock; par value $0.001, 100,000,000 shares authorized, 39,504,782 and 39,404,782 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively 39,505 39,405 Additional paid-in capital 35,791,307 35,632,410 Accumulated deficit ) ) Deferred compensation ) ) Other comprehensive income, net ) ) Non-controlled interest in subsidiaries - 16,717 Total Stockholders' Equity 22,530,994 26,965,015 Total Liabilities and Stockholders' Equity $ 26,933,017 $ 31,425,539 The accompanying notes are an integral part of these unaudited financial statements. 5 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES (UNAUDITED) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, Net Sales $ 1,701,055 $ 3,973,687 $ 3,805,556 $ 7,171,189 Cost of Goods Sold 2,259,497 3,122,473 4,410,964 5,764,847 Gross Profit ) 851,214 ) 1,406,342 Operating Expenses: Selling expenses 745,212 929,277 1,437,935 1,598,824 General and administrative expenses 683,061 763,524 1,499,128 1,436,181 Non-cash compensation expenses 84,724 172,205 157,646 392,623 Research and development expenses 202,984 39,833 365,457 140,419 Total Operating Expense 1,715,981 1,904,839 3,460,166 3,568,047 Loss from Operations ) Other Income (Expense) Interest and other income 49,459 10,550 49,702 13,745 Interest expense ) Gain (loss) on investments ) 1,278 7,295 ) Gain (loss) on currency translation ) ) 132,741 ) Total Other Income (Expense) ) ) 154,911 ) Loss Before Income Taxes ) Income Tax Benefit ) Net Loss ) Less Net Loss (Income) Attributable To Non-Controlled Interests in Subsidiaries 24,356 ) 21,760 ) Net Loss Attributable To LiqTech International, Inc. $ ) $ ) $ ) $ ) Basic Loss Per Share $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding 39,490,496 27,212,500 27,212,500 Diluted Loss Per Share $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding Assuming Dilution 39,490,496 27,212,500 27,212,500 The accompanying notes are an integral part of these financial statements. 6 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES (UNAUDITED) CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE INCOME For the Three Months Ended For the Six Months Ended June 30, June 30, Net Loss ) Currency Translation, Net of Taxes 769,625 ) ) Other Comprehensive Loss $ ) $ ) $ ) $ ) Comprehensive Income (Loss) Attributable To Non-controlled Interest in Subsidiaries 736 ) ) Comprehensive Loss Attributable To LiqTech International , Inc. $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. 7 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES (UNAUDITED) CONSOLIDATED STATEMENTS OF CASH FLOWS Increase (Decrease) in Cash and Cash Equivalents For the Six Months Period Ended June 30 Cash Flows from Operating Activities: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash provided (used) by operations: Depreciation and amortization 691,325 873,216 Non-cash compensation 157,646 392,623 Bad debt expense 12,784 107,111 Reserve for obsolete inventory 54,767 - Change in deferred tax asset / liability ) ) Changes in assets and liabilities: (Increase) decrease in accounts receivable 551,043 ) (Increase) decrease in inventory ) ) (Increase) decrease in prepaid expenses/deposits ) ) Increase (decrease) in accounts payable ) ) Increase (decrease) in accrued expenses/deferred revenue 801,012 ) Increase (decrease) long-term contracts 648,446 ) Total Adjustments 1,082,694 ) Net Cash Used by Operating Activities ) ) Cash Flows from Investing Activities: Purchase of property and equipment ) ) Net Cash Used by Investing Activities ) ) Cash Flows from Financing Activities: Decrease in restricted cash 218,877 - Net payments proceeds on capital lease obligation ) ) Net Cash Provided (Used) by Financing Activities 80,467 ) Loss on Currency Translation ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period 5,853,752 4,884,275 Cash and Cash Equivalents at End of Period $ 3,101,453 $ 1,265,367 The accompanying notes are an integral part of these financial statements. 8 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES (UNAUDITED) CONSOLIDATED STATEMENTS OF CASH FLOWS Increase (Decrease) in Cash and Cash Equivalents Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ 34,827 $ Income Taxes - $ 1,000 Supplemental Disclosures of Non-Cash Investing and Financing Activities: Compensation upon vesting of stock options granted to employees and the board of directors $ 68,317 $ Compensation for vesting of restricted stock awards issued to the board of directors 88,000 Value of warrants issued for services 1,329 59,400 Total $ 157,646 $ 9 LIQTECH INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business and Basis of Presentation The consolidated financial statements include the accounts of LiqTech International, Inc. (“Parent”) and its subsidiaries.The terms "Company", “us", "we" and "our" as used in this report refer to Parent and its subsidiaries, which are set forth below.The Company engages in the development, design, production, marketing and sale of automated filtering systems, liquid filters, diesel particulate air filters and kiln furniture in United States, Canada, Europe, Asia and South America.Set forth below is a description of Parent and each of its subsidiaries: LiqTech International, Inc., a Nevada corporation incorporated in July 2004, formerly known as Blue Moose Media, Inc. (also referred to herein as Parent). LiqTech USA, a Delaware corporation and a wholly owned subsidiary of Parent formed in May 2011. LiqTech International AS (“LiqTech Int. DK”), a Danish corporation, incorporated on January 15, 2000, a 100% owned subsidiary of LiqTech USA, engages in development, design, application, marketing and sales of membranes on ceramic diesel particulate and liquid filters and catalytic converters in Europe, Asia and South America. LiqTech NA, Inc. (“LiqTech NA”), incorporated in Delaware on July 1, 2005, a 100% owned subsidiary of LiqTech USA as of December 31, 2013, prior to December 31, 2013 LiqTech NA, Inc. was owned 90% by LiqTech International AS and 10% by LiqTech USA, LiqTech NA, Inc. engages in the production, marketing and sale of ceramic diesel particulate and liquid filters and kiln furniture in United States and Canada. LiqTech Germany (“LiqTech Germany”), a 100% owned subsidiary of LiqTech Int. DK, incorporated in Germany on December 9, 2011, engages in marketing and sale of liquid filters in Germany. LiqTech PTE Ltd, (“LiqTech Sing”), a 95% owned subsidiary of LiqTech Int. DK, incorporated in Singapore on January 19, 2012, engages in marketing and sale of liquid filters in Singapore and other countries in the area. Provital Solutions AS (“Provital”), a Danish corporation was incorporated on September 1, 2009 and engages in the manufacture of fully automated filtering systems for application within the pool and spa markets, marine applications, and a number of industrial applications within Denmark and international markets. The financial statements include the accounts of Provital from the date of acquisition on July 29, 2014. LiqTech Asia (“LiqTech Asia”), a former 60% owned subsidiary of LiqTech Int. DK, incorporated in South Korea on July 20, 2006, liquidated in March 2015. The accompanying financial statements are unaudited. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at June 30, 2015 and 2014 and for the periods then ended have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s December 31, 2014 audited consolidated financial statements. The results of operations for the periods ended June 30, 2015 and 2014 are not necessarily indicative of the operating results for the full year. Consolidation The consolidated financial statements include the accounts and operations of the Company. The non-controlling interests in the net assets of the subsidiaries are recorded in equity. The non-controllinginterests of the results of operations of the subsidiaries are included in the results of operations and recorded as the non-controlling interest in subsidiaries. All material intercompany transactions and accounts have been eliminated in the consolidation. Functional Currency / Foreign currency translation The functional currency of LiqTech International, Inc., LiqTech USA, Inc. and LiqTech NA is the U.S. Dollar.The Functional Currency of LiqTech Int. DK and Provital is the Danish Krone (“DKK”), the functional currency of LiqTech Germany is the Euro and the functional currency of LiqTech Singapore is the Singapore Dollar. The Company’s reporting currency is U.S. Dollar for the purpose of these financial statements. The foreign subsidiaries balance sheet accounts are translated into U.S. Dollars at the period-end exchange rates and all revenue and expenses are translated into U.S. Dollars at the average exchange rates prevailing during the years ended June 30, 2015 and 2014. Translation gains and losses are deferred and 10 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES ( Continued) accumulated as a component of other comprehensive income in stockholders’ equity. Transaction gains and losses that arose from exchange rate fluctuations from transactions denominated in a currency other than the functional currency are included in the statement of operations as incurred. Cash, Cash Equivalents and Restricted Cash The Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents. The Company had no balances held in financial institutions in the United States in excess of federally insured amounts at June 30, 2015 and December 31, 2014. Accounts Receivable Accounts receivable consist of trade receivables arising in the normal course of business. The Company establishes an allowance for doubtful accounts, which reflects the Company’s best estimate of probable losses inherent in the accounts receivable balance. The Company determines the allowance based on known troubled accounts, historical experience and other currently available evidence. The roll forward of the allowance for doubtful accounts for the six months ended June 30, 2015 and the year ended December 31, 2014 is as follows: Allowance for doubtful accounts at the beginning of the period $ $ Bad debt expense Amount of receivables written off ) ) Acquired subsidiary - Effect of currency translation ) ) Allowance for doubtful accounts at the end of the period $ $ Inventory Inventory is carried at the lower of cost or market, as determined on the first-in, first-out method. Property and Equipment Property and equipment are stated at cost. Expenditures for major renewals and betterments that extend the useful lives of property and equipment are capitalized, upon being placed in service. Expenditures for maintenance and repairs are charged to expense as incurred. Depreciation is computed for financial statement purposes on a straight-line basis over the estimated useful lives of the assets which range from three to ten years (See Note 4). Long-Term Investments Investments in non-consolidated companies are included in long-term investments in the consolidated balance sheet and are accounted for under the cost method and equity method. For these non-quoted investments, we regularly review the assumptions underlying the operating performance and cash flow forecasts based on information requested from these privately held companies. Generally, this information may be more limited, may not be as timely as and may be less accurate than information available from publicly traded companies. Assessing each investment's carrying value requires significant judgment by management. If it is determined that there is an-other-than-temporary decline in the fair value of a non-public equity security, we write-down the investment to its fair value and record the related write-down as an investment loss in the consolidated statement of operations. Intangible Assets Definite life intangible assets include patents. The Company accounts for definite life intangible assets in accordance with Financial Accounting Standards Board, (“FASB”) Accounting Standards Codification, (“ASC”) Topic 350, “Goodwill and Other Intangible Assets” and amortized the patents on a straight-line basis over the estimated useful life of two to ten years. Goodwill Goodwill is evaluated for impairment annually, and whenever events or changes in circumstances indicate the carrying value of goodwill may not be recoverable. Triggering events that may indicate impairment include, but are not limited to, a significant adverse change in customer demand or business climate that could affect the value of goodwill or a significant decrease in expected cash flows. Revenue Recognition and Sales Incentives The Company accounts for revenue recognition in accordance with the Securities and Exchange Commission Staff Accounting Bulletin No. 101, “Revenue Recognition in Financial Statements” (SAB 101), FASB ASC 605 Revenue Recognition. The Company recognizes revenue when rights and risk of ownership have passed to the customer, when there is persuasive evidence of an arrangement, product has been shipped or delivered to the customer, the price and terms are finalized, and collections of resulting receivable is reasonably assured. Products are primarily shipped FOB shipping point at which time title passes to the customer. In some instances, the Company uses common carriers for the delivery of products. In these arrangements, sales are recognized upon delivery to the customer. The Company's revenue arrangements with its customers often include early payment discounts and such sales incentives are recorded against sales. The Company has received long-term contracts for the installation of various water filtrations systems and grants from Government entities for development and use of silicon carbide membranes in various water filtration and treatment applications. Revenues from long-term contracts and grants are recognized on the percentage-of-completion method, measured by the percentage of 11 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES ( Continued) project costs incurred to date to estimated total project costs for each long-term contract or grant multiplied by the long-term contract or grant income on a project by project basis. This method is used because management considers costs incurred to be the best available measure of progress on contracts in process. Project costs of the long-term contracts and grants includealldirect material and labor costs and those indirect costs related to theproject.Project costs are capitalized and accreted into cost of sales based on the percentage of the project completed. Should a loss be estimated on an incomplete project it would be recorded in the period in which such a loss is determined. Changes in estimated profitability of a project are recognized in the period in which the revisions are determined. The aggregate of costs incurred and income recognized on incomplete projects are recorded as costs in excess of billings and are shown as a current asset. The aggregate of billings in excess of related costs incurred and income recognized on projects is shown as a current liability. In Denmark, Value Added Tax (“VAT”) of 25% of the invoice amount is collected in respect of the sales of goods on behalf of tax authorities. The VAT collected is not revenue of the Company; instead, the amount is recorded as a liability on the balance sheet until such VAT is paid to the authorities. Advertising Cost Cost incurred in connection with advertising of the Company’s products is expensed as incurred. Such costs amounted to $25,566 and $12,486 for the six months ended June 30, 2015 and 2014, respectively. Research and Development Cost The Company expenses research and development costs for the development of new products and systems as incurred. Included in operating expense for the six months ended June 30, 2015 and 2014 were $ 365,457 and $140,419, respectively, of research and development costs. Income Taxes The Company accounts for income taxes in accordance with FASB ASC Topic 740 Accounting for Income Taxes. This statement requires an asset and liability approach for accounting for income taxes. Income (Loss) Per Share The Company calculates earnings (loss) per share in accordance with FASB ASC 260 Earnings Per Share. Basic earnings per common share (EPS) are based on the weighted average number of common shares outstanding during each period. Diluted earnings per common share are based on shares outstanding (computed as under basic EPS) and potentially dilutive common shares. Potential common shares included in the diluted earnings per share calculation include in-the-money stock options and warrants that have been granted but have not been exercised. Stock Options TheCompany hasgranted stock options to certain key employees. See Note 13. During the periods presented in the accompanying consolidated financial statements, the Company has granted options. The Company accounts for options in accordance with the provisions of FASB ASC Topic 718, Compensation – Stock Compensation. Non-cash compensation costs of $68,317 and $119,891 have been recognized for the vesting of options granted to employees with an associated recognized tax benefit of $0 and $0 for the six months ended June 30, 2015 and 2014, respectively. Fair Value of Financial Instruments The Company accounts for fair value measurements for financial assets and financial liabilities in accordance with FASB ASC Topic 820. The authoritative guidance, which, among other things, defines fair value, establishes a consistent framework for measuring fair value and expands disclosure for each major asset and liability category measured at fair value on either a recurring or nonrecurring basis. Fair value is defined as the exit price, representing the amount that would either be received to sell an asset or be paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, the guidance establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: ●Level 1. Observable inputs such as quoted prices in active markets for identical assets orliabilities; ●Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and ●Level 3. Unobservable inputs in which there is little or no market data, which require thereporting entity to develop its own assumptions. Unless otherwise disclosed, the fair value of the Company’s financial instruments including cash, accounts receivable, prepaid expenses, investments, accounts payable, accrued expenses, capital lease obligations and notes payable approximates their recorded values due to their short-term maturities. Accounting Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets allowance for doubtful accounts receivable, cost in excess of billings, reserve for obsolete inventory, depreciation and impairment of property plant and equipment and impairment of goodwill and liabilities billings in excess of cost commitment and contingencies, the disclosures of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the 12 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES ( Continued) reporting period. Actual results could differ from those estimated. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board issued a new standard to achieve a consistent application of revenue recognition within the U.S., resulting in a single revenue model to be applied by reporting companies under U.S. generally accepted accounting principles. Under the new model, recognition of revenue occurs when a customer obtains control of promised goods or services in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. In addition, the new standard requires that reporting companies disclose the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. The new standard is effective beginning in the first quarter of 2017; early adoption is prohibited. The new standard is required to be applied retrospectively to each prior reporting period presented or retrospectively with the cumulative effect of initially applying it recognized at the date of initial application. We have not yet selected a transition method nor have we determined the impact of the new standard on our consolidated condensed financial statements. Other recent accounting pronouncements issued by the FASB did not or are not believed by management to have a material impact on the Company’s present or future financial statements. NOTE 2-RELATED PARTY TRANSACTIONS Payments to Related Parties On January 14, 2014, the Compensation Committee approved a special 2013-bonus payment in the amount of $175,000 to Aldo Petersen for his assistance in the Company’s successful 2013 capital raise. During October and December 2014, an officer of LiqTech NA provided $25,000 and $35,000, respectively, in non-interest bearing advances to the Company. These advances have been included in accounts payable at December 31, and were repaid in January 2015. During March 2015, an officer of LiqTech NA provided $25,000 in non-interest bearing advances to the Company. These advances were repaid in May 2015. NOTE 3 - INVENTORY Inventory consisted of the following at June 30, 2015 and December 31, 2014: Furnace parts and supplies $ $ Raw materials Work in process Finished goods and filtration systems Reserve for obsolescence ) ) Net Inventory $ $ NOTE 4 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following at June 30, 2015 and December 31, 2014: Useful Life Production equipment 3 - 10 $ $ Lab equipment 3 - 10 Computer equipment 3 - 5 Vehicles 3 Furniture and fixture 5 Leasehold improvements 10 Less Accumulated Depreciation ) ) Net Property and Equipment $ $ Depreciation expense amounted to $687,619 and $870,152 for the six months ended June 30, 2015 and 2014, respectively. 13 NOTE 5 - INVESTMENTS AT COSTS The following tables summarize Level 1, 2 and 3 financial assets and financial (liabilities) by their classification in the Statement of Financial Position: As of June 30, 2015 Level 1 Level 2 Level 3 Investments - - Total - - As of December 31, 2014 Level 1 Level 2 Level 3 Investments - - Total - - At June 30, 2015 and December 31, 2014, our totalinvestments of $5,587 and $6,085, respectively consisted of an investment in LEA Technology in France to strengthen our sales channels in the French market. NOTE 6-DEFINITE-LIFE INTANGIBLE ASSETS At June 30, 2015 and December 31, 2014, definite-life intangible assets, net of accumulated amortization, consisted of patents on the Company’s products of $13,002 and $16,708, respectively. The patents are recorded at cost and amortized over two to ten years. Amortization expense for the period ended June 30, 2015 and 2014 was $3,706 and $3,064, respectively. Expected future amortization expense for the years ended are as follows: Year ending December 31, Amortization Expenses $ Thereafter - $ NOTE 7 - GOODWILL The following is a summary of goodwill: June 30, 2015 Goodwill at beginning of period $ Acquisition of Provital Solutions A/S - Adjustment made to opening goodwill - Effect of currency translation ) Goodwill at end of period $ Goodwill consists of: June 30, 2015 Provital Solutions A/S $ Impairment During December 2014, management performed its annual test of impairment of goodwill by comparing the net carrying value of the intangible asset with the fair value of the reporting unit. Based upon the results of this analysis, it was determined that the goodwill was not impaired. During December 2014, an adjustment was made to the goodwill acquired in the acquisition of Provital for $775,788 in allowances established against acquired receivables and $196,255 in additional cost on record on long-term contacts net of $135,990 in taxes. 14 NOTE 8- LINES OF CREDIT Provital had previously a DKK 2,000,000 (approximately $300,000 at June 30, 2015) standby line of credit with a bank, subject to certain borrowing base limitations. Outstanding borrowings are due on demand. Interest is calculated based on a variable interest rate and is payable quarterly. The line was cancelled June 12, 2015. In connection with certain orders, we have to give the customer a working guarantee or a prepayment guarantee or security bond. For that purpose, we have a credit line of DKK 500,000 (approximately $75,000 at June 30, 2015) with a bank, subject to certain base limitations. As June 30, 2015, wehadDKK 473,100 (approximately $71,000)in working guarantee against the line. This line of credit is guaranteed by Vækstfonden (the Danish state's investments fund) and is secured by certain assets of Provital such as receivables, inventory and equipment . NOTE 9 – LEASES Operating Leases The Company leases office and production facilities under operating lease agreements expiring in August 2018, March 2017, February 2017, June 2017, December 2016 and June 2016. In some of these lease agreements, the Company has the right to extend. The future minimum lease payments for non-cancelable operating leases having remaining terms in excess of one year as of June 30, 2015 are as follows: Year ending December Operating Lease Payments $ - Thereafter - Total Minimum Lease Payments $ Lease expense charged to operations was $315,787 and $355,462 for the six months ended June 30, 2015 and 2014, respectively. Capital Leases
